DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
1. Claim 1,3-9,11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US200200369115( in view of Emmet (US20070080020) and Jeon (US9758057).
With respect to claim 1 Wilson discloses an acoustic panel comprising:
A face sheet (36 in figure 3) comprising a plurality of openings (31);
A back sheet (34) opposite to the face sheet; and
An intermediate layer (35) comprising a plurality of cells (37), each of the plurality of cells defining a cavity and a plurality of walls extending between the face sheet and the back sheet and surrounding the cavity, at least one of the plurality of walls comprising a plurality of drainage slots (40) for drainage of liquid from the cavity.
Wilson does not disclose a cover associated with a drainage slot which is openable for the drainage of the liquid from the cavity.
Emmet discloses a sound reduction chamber (see figure 1) which accumulates liquid during use and which incorporates both a drainage opening (14) and a openable cover (2) to allow the drainage.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Emmet to incorporate an openable cover for a drainage slot with the drainage slot of Wilson. This would allow for the drainage slot to be openable to drain liquid while also allowing the sound reduction chamber to be sealed in other instances to allow a maximum amount of sound reduction.

Jeon (column 5 lines 15-30) discloses a muffler drainage system which utilizes a spring plate sensitive to the weight of the liquid to drain the device.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Jeon to use the weight of the liquid to open the cover so as to prevent the liquid from building up and freezing (see Jeon column 5 lines 15-30).
With respect to claims 3 and 4 regarding the use of covers for all or some of the drainage slots it would have been an obvious matter to provide any number of drainage slots with such covers depending upon the desired results in the tradeoff of increased expense for more covers and the increase in sound reduction allowed by covering all of the slots. This would have been obvious to one of ordinary skill to determine.
With respect to claim 5 Wilson as modified further discloses wherein the plurality of covers comprises a door (2) covering a corresponding drainage slot and a hinge (at the fixed connection) connecting the door with a corresponding wall. The term hinge is broad enough to cover the living hinge bending portion of the door. As such it would have been obvious to use any kind of known hinge structure to arrive at the same result.
With respect to claim 6 Wilson as modified further discloses wherein the plurality of covers comprise a baffle covering a corresponding drainage slot and cantilevered form a corresponding wall (see again figure 2 of Emmet).
With respect to claim 7 Wilson as modified further discloses wherein the plurality of covers comprises a plurality of baffles (as this would be the instance of applying a door to every cell this is considered to be taught by the combination) covering a corresponding drainage slot and cantilevered from one or more corresponding walls (see again figure 2 of Emmet).
With respect to claim 8 Wilson further discloses (see hexagonal honeycomb) wherein one of the plurality of cells has the cross section of a polygon.

With respect to claims 11 and 12 Wilson as modified regarding the use of covers for all or some of the drainage slots it would have been an obvious matter to provide any number of drainage slots with such covers depending upon the desired results in the tradeoff of increased expense for more covers and the increase in sound reduction allowed by covering all of the slots. This would have been obvious to one of ordinary skill to determine.
With respect to claim 13 Wilson as modified further discloses wherein the plurality of covers comprises a door (2) covering a corresponding drainage slot and a hinge (at the fixed connection) connecting the door with a corresponding wall. The term hinge is broad enough to cover the living hinge bending portion of the door. As such it would have been obvious to use any kind of known hinge structure to arrive at the same result.
With respect to claim 14 Wilson as modified further discloses wherein the plurality of covers comprise a baffle covering a corresponding drainage slot and cantilevered form a corresponding wall (see again figure 2 of Emmet).
With respect to claim 15 Wilson as modified further discloses wherein the plurality of covers comprises a plurality of baffles (as this would be the instance of applying a door to every cell this is considered to be taught by the combination) covering a corresponding drainage slot and cantilevered from one or more corresponding walls (see again figure 2 of Emmet).
With respect to claim 16 Wilson further discloses wherein the acoustic panel is useful in an engine ( a turbine engine is disclosed).
With respect to claim 17 Wilson as modified further discloses wherein one of the plurality of cells comprises one or more drainage slots (40) in corresponding walls thereof.
With respect to claim 18 Wilson further discloses (see hexagonal honeycomb) wherein one of the plurality of cells has the cross section of a polygon.

With respect to claim 20 Wilson as modified further discloses wherein the plurality of covers comprises a plurality of baffles (as this would be the instance of applying a door to every cell this is considered to be taught by the combination) covering a corresponding drainage slot and cantilevered from one or more corresponding walls (see again figure 2 of Emmet); and wherein one of the plurality of cells has the cross section of a polygon (hexagons as shown).
2. Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US200200369115( in view of Emmet (US20070080020) and Jeon (US9758057) as applied to claims 1 and 9 above and in further view of Leyko (US20170089238).
Regarding claims 2 and 10 Wilson as modified by Emmet and Jeon discloses the invention as claimed except for the provision of using additive manufacturing per se.
Leyko discloses the use of additive manufacturing in the formation of an acoustic panel (paragraph 0031).
It would have been obvious to incorporate the teachings of Leyko to use additive manufacturing to form an acoustic panel with the panel of Wilson as modified, as this would allow for rapid and inexpensive manufacture of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/FORREST M PHILLIPS/                Examiner, Art Unit 2837